United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3846
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                          Francisco Guerrero Hernandez

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                              Submitted: July 27, 2017
                               Filed: August 1, 2017
                                   [Unpublished]
                                   ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

       Francisco Guerrero Hernandez (Guerrero) directly appeals the sentence the
district court1 imposed after he pleaded guilty to conspiracy to distribute

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
methamphetamine. His counsel has moved for leave to withdraw, and has filed a
brief under Anders v. California, 386 U.S. 738 (1967).

       As to counsel’s arguments, we find no error in the district court’s determination
of the drug quantity attributable to Guerrero, and no other issues warranting relief.
See United States v. Turner, 781 F.3d 374, 393 (8th Cir. 2015) (this court reviews
district court’s application of Guidelines de novo, and its findings of fact for clear
error); United States v. Young, 689 F.3d 941, 945 (8th Cir. 2012) (in drug conspiracy
case, attributable drug quantity includes quantities attributable directly to defendant
as well as quantities attributable to reasonably foreseeable actions of others taken to
further conspiracy). In addition, we have independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), and have found no nonfrivolous issues for
appeal. Accordingly, we grant counsel’s motion to withdraw and affirm the
judgment.
                         ______________________________




                                          -2-